t c memo united_states tax_court kenneth david perry and linda ruth perry petitioners v commissioner of internal revenue respondent docket nos filed date ps’ claimed net capital losses were disallowed to the extent they exceeded dollar_figure on authority of sec_1211 i r c held this limitation does not prevent the taxes imposed by sec_1 and i r c from being taxes on income within the meaning of the sixteenth_amendment to the constitution kenneth david perry and linda ruth perry pro sese roger w bracken for respondent memorandum opinion chabot judge respondent determined deficiencies in individual income_tax against petitioners in the amounts of dollar_figure for and dollar_figure for on their income_tax return petitioners claimed a dollar_figure refund on account of excess withholding respondent acknowledged the prepayment but withheld refund_or_credit of this amount on brief petitioners renew their claim_for_refund after concessions by petitioners the issue for decision is whether the dollar_figure capital_loss allowance limitation of sec_1211 keeps the sec_1 and taxes from being taxes on income within the meaning of the sixteenth_amendment to the constitution background the instant cases were consolidated for trial briefing and opinion they were submitted fully stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference when the petitions were filed in the instant cases dollar_figure of the determined deficiency is alternative_minimum_tax under sec_55 the remaining amount for and the entire amount for are sec_1 income_tax unless indicated otherwise all section and subtitle references are to sections and subtitles of the internal_revenue_code_of_1986 as in effect for the years in issue initially petitioners also disputed whether the congress intended the dollar_figure limitation to apply to real economic losses however on reply brief petitioners specifically abandon the congressional intent issue and ask us to determine only whether congress exceeded its power granted in amendment xvi of the us constitution see infra note petitioners resided in fairfax virginia table shows selected items from petitioners’ timely filed income_tax returns form sec_1040 for and item--line on form_1040 table wages 8a 8a taxable interest 9a ordinary dividends dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 13a capital_gain or loss big_number big_number adjusted_gross_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure taxable_income total_tax withholding amount owed dollar_figure 70a overpayment to be refunded dollar_figure in petitioners realized and recognized a long-term_capital_loss in the amount of dollar_figure as they claimed on their tax_return in petitioners realized and recognized a net_long-term_capital_loss of dollar_figure as they claimed on their tax_return in the notice_of_deficiency for each year respondent disallowed the claimed capital_loss deduction for that year to the extent the loss exceeded dollar_figure and also made consequential adjustments to itemized_deductions and for personal_exemption deductions also the adjustments resulted in a the parties’ stipulation that the loss wa sec_1 cent less than our finding is evidently a typographical error as shown by their stipulations as to petitioners’ proceeds and adjusted_basis determination of a dollar_figure alternative_minimum_tax petitioners do not contest the mathematical correctness of respondent’s computations the parties’ contentions discussion respondent maintains that the sixteenth_amendment to the united_states constitution permits congress to impose ‘taxes on incomes from whatever source derived’ further congress within its sole discretion may determine the extent to which if at all taxpayers may claim deductions from income they are required to report finally respondent contends-- petitioners have not shown however as they must that sec_165 and sec_1211 violate constitutional guarantees of due process and equal protection or breach the authority granted to the congress pursuant to the sixteenth_amendment to the constitution petitioners respond that respondent’s references to deductions miss the point that a capital_loss is an income item a capital_loss is not a deductible expense item by disallowing that part of the loss that exceeds dollar_figure petitioners contend respondent is taxing petitioners on income that does not exist petitioners believe that sec_1211 violates the power granted congress in the sixteenth_amendment and if the court agrees it should rule accordingly summary and conclusion the constitution does not require all income items to be treated identically capital_gains_and_losses are treated differently from other income items in several respects generally more favorably than most other income items the sec_1211 limitation does not cause the sec_1 and taxes to fall outside the sweep of the sixteenth_amendment we agree with respondent’s conclusion analysis article i section of the u s constitution gives to the congress the power to lay and collect taxes under sec_2 cl and cl of article i direct taxes must be apportioned among the states in proportion to census populations the sixteenth_amendment has the effect of overriding the direct- tax-apportionment requirement with respect to taxes on incomes from whatever source derived sec_61 provides as follows thus the sixteenth_amendment is properly a limited removal of a limited restriction on the congress’s broad power to tax income the sixteenth_amendment is not the source of the power to tax income see eg 252_us_189 308_f2d_160 ndollar_figure 4th cir 32_tc_653 affd 277_f2d_16 3d cir as a result even if a tax does not qualify as an income_tax that merely leads to whether the tax in question is a direct_tax if the tax in question is not a direct_tax then the tax in question still does not have to be apportioned petitioners contend they should be allowed to deduct the entire amounts of their realized and recognized capital losses in accordance with their tax returns for petitioners to prevail they might have to persuade us of all the following the limitation of sec_1211 causes the sec_1 and taxes to not be income taxes under the sixteenth_amendment continued sec_61 gross_income defined a general definition --except as otherwise provided in this subtitle subtitle a relating to income taxes gross_income means all income from whatever source derived including but not limited to the following items compensation_for services including fees commissions fringe_benefits and similar items gross_income derived from business gains derived from dealings in property interest rents royalties dividends alimony and separate_maintenance payments contracts income trust annuities income from life_insurance and endowment pensions income_from_discharge_of_indebtedness distributive_share of partnership gross income_in_respect_of_a_decedent and income from an interest in an estate or b cross references -- for items specifically included in gross_income see part ii sec_71 and following for continued the sec_1 and taxes as limited by sec_1211 constitute direct taxes that must be apportioned and full deductibility of capital losses is the preferred way to save the entire income_tax from invalidation because we hold that petitioners have failed to persuade us as to the first of these three items we do not explore the second and third items items specifically excluded from gross_income see part iii sec_101 and following a different categories of income nothing in the text of the constitutional provisions requires all income categories to be treated identically or requires all income categories to be added together or offset in the case of losses in one or more categories 299_us_498 was a suit_for_refund of a 50-percent tax imposed on profits from transfers of interests in silver bullion in the course of the supreme court’s analysis the court held that this was an income_tax and further held as follows u s pincite it is not material that such profit is taxed along with other gains under the general income_tax law for congress has power to impose an increased or additional tax if satisfied there is need therefor 184_us_608 138_f2d_249 8th cir affg 1_tc_389 involved an unjust enrichment tax imposed by the revenue act of ch 48_stat_680 the circuit_court of appeals dealt with the taxpayer’s constitutional challenge as follows f 2d pincite but the petitioner asserts that congress was without power to impose an unjust enrichment tax upon a person in a year when his operations as a whole resulted in a loss which is to say in effect that congress in such a situation may not segregate a particular type of income and impose a special tax upon it the supreme court however has held that congress may enact a special income_tax act and impose an increased or additional tax upon certain profits although they are also taxable under the general income_tax law 299_us_498 it is our opinion that since congress may impose an additional tax upon a particular type of income received by a taxpayer it may do so regardless of whether or not his operations as a whole for the entire taxable_year result in a profit taxable under the provisions of the general income_tax law consistent with the foregoing under present law many categories of income are treated differently from other types of income for example wages sec_61 received with respect to most kinds of employment are subject_to taxes under sec_3101 f i c a taxes in addition to the sec_1 taxes on income self-employment_income sec_61 is subject_to taxes under sec_1401 self-employment taxes in addition to the sec_1 taxes on income premature distributions from certain types of annuities sec_61 and retirement arrangements sec_61 are subject_to additional taxes under several subsections of sec_72 in each of these instances the base of the specially taxed category of income is not reduced by losses from other categories of income b capital_gains_and_losses sec_1 imposes income taxes on individuals over the years sec_1 has provided limitations of various sorts on the income_tax as applied to net capital_gains see sec_61 such that the marginal tax_rates on net capital_gains ordinarily are less than the marginal tax_rates on other types of income more recently sec_1 has provided similar beneficial treatment to qualified_dividend_income see sec_61 section provides generally for the treatment of losse sec_5 sec_165 provides in pertinent part as follows sec_165 losses a general_rule --there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise c limitation on losses of individuals --in the case of an individual the deduction under subsection a shall be limited to-- losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and f capital losses --losses from sales or exchanges of capital assets shall be allowed only to the extent allowed in sec_1211 and sec_1212 in determining the base for the sec_1 income_tax sec_165 limits the allowance of capital losses to what is allowed in sec_1211 and sec_1212 sec_1211 allows for individuals capital losses only to the extent of capital_gains plus no more than dollar_figure sec_1211 provides a much more limited capital_loss allowance for corporations sec_1212 provides for capital_loss carrybacks and carryovers those rules are in general more generous to corporations than to individuals respondent noted petitioners’ eligibility for capital_loss carryovers treatment petitioners do not claim eligibility for carryback treatment as a result of the foregoing although capital_gains_and_losses are thrown into the mix of income categories that result sec_1211 provides as follows sec_1211 limitation_on_capital_losses b other taxpayers --in the case of a taxpayer other than a corporation losses from sales or exchanges of capital assets shall be allowed only to the extent of the gains from such sales or exchanges plus if such losses exceed such gains the lower of-- dollar_figure dollar_figure in the case of a married individual filing a a separate_return or the excess of such losses over such gains in taxable_income for many purposes capital_gains_and_losses are treated differently from other categories of income it is apparent from the foregoing that over the decades the congress has chosen to treat capital_gains_and_losses differently from other categories of income this category of income has been only partially integrated into the sec_1 ground rules c income that does not exist petitioners claim that the effect of the dollar_figure loss limitation is to tax them on income that does not exist they are mistaken petitioners are being taxed under sec_1 only on the aggregate of the other categories of income that they in fact realized recognized and reported--their income that does exist supra table the tax treatment of capital losses has varied over the years as discussed in 87_f2d_323 2d cir sec_23 of the revenue act of ch 47_stat_169 allowed losses from the sale_or_exchange of stocks and bonds held for less than years only to the extent of gains from the sale of such securities the taxpayer in davis had dollar_figure of what we now would call short-term_capital_losses which was greater than the amount of his net taxable_income f 2d pincite the taxpayer contended that as a result he did not have net_income for the taxable_year so that his net taxable_income was not income and thus the tax on his net taxable_income was not a sixteenth amendment-permitted income_tax f 2d pincite the circuit_court of appeals analyzed the situation as follows f 2d pincite while the computation of income is made with due and necessary regard to periods of time which are established years either calendar or fiscal it cuts altogether too fine to say that true and therefore taxable_income can only be ascertained by putting together all the profit and loss transactions of the period and determining net_income accordingly regardless of the fact that they may in whole or in part be quite unrelated except for the time element and the fact that they were those of the same taxpayer if for instance a separate and distinct transaction during the year results in a net realized gain to the taxpayer in and of itself income which is taxed has been received but congress may or may not have allowed deductions which as a matter of computation will relieve that income in whole or in part from the taxation to which otherwise it would be subject accordingly the circuit_court of appeals upheld the constitutionality of the sec_23 limitation to the same effect is 37_bta_1106 the taxpayer sustained a net_loss in his securities trading b t a pincite after discussing davis v united_states supra we stated in white as follows b t a pincite- this petitioner however asserts that the deduction he seeks is not a statutory deduction but falls within the first classification of deductions made by the court in the davis case wherein the court speaks of taking from all receipts certain necessary items like cost of property sold and contends that the respondent’s action denies him the right to deduct from gross_receipts the cost of all items purchased by him in the conduct of his business in other words petitioner denies that he can have income in any amount until he has recovered his aggregate cost and his entire argument is based upon the proposition that the denial of the right to reduce gross_receipts by aggregate cost creates income where none in fact exists and therefore makes the application of r unconstitutional as to his business that portion of petitioner’s argument relative to the denial of his right to use cost is answered in part by the court in the davis case supra wherein it states that a net gain realized by a taxpayer from a separate and distinct transaction constitutes income that may or may not be subject_to tax depending upon whether the congress has allowed deductions which as a matter of computation will relieve that income in whole or in part from taxation and by the further statement that net_income for any taxable_period need not necessarily be the same as net taxable_income for that period and the variation may be to the extent that congress has seen fit either to allow to limit or to deny deductions within its control as a matter of grace emphasis supplied the facts in this proceeding illustrate the truth of the court’s observations this petitioner as a matter of fact lost money upon the basis of his operations over the entire year and if all his losses were deductible he could have no statutory net_income however in the absence of a statutory right to reduce other income by losses from stock speculations and in view of the specific limitation of r petitioner’s computation must show a statutory net_income subject_to tax the foregoing disposes of all of petitioners’ contentions including the asserted constitutional distinction between a capital_loss and a deductible expense item our analysis has dealt with the tax imposed by sec_1 the same analysis applies to the sec_55 alternative_minimum_tax which is part of the determined deficiency and which was not separately argued by the parties petitioners do not contend that the dollar_figure limitation of sec_1211 is unconstitutional for any other reason including constitutional guarantees of due process and equal protection we do not decide theoretically possible constitutional questions unless they are properly presented and must be resolved in order to decide the case before us 87_tc_1285 and cases there cited affd without published opinion 838_f2d_1215 6th cir in light of the foregoing decisions will be entered for respondent
